Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim listing is objected to because of the following informalities: not all amendments to the claims are entered in the proper form.  For example, in claim 1 the phrase “a push member rotatably mounted into the casing” is new and is not underlined and in the phrase “the push member rotatable between…” the term “travelling” appears to have been deleted and replaced by “rotatable.”  Appropriate marking of claim amendments is required in future claim listings.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, each of the claims recites “wherein the hanger wire is adapted for abutting against the sheave and for the sheave to force the hanger wire in a direction” which renders the claim indefinite because the claims are directed to a bending device for bending the hanger wire and this phrase is describing the characteristics of the hanger wire in terms of how they impact the bending 
Regarding claim 15, the claim recites “a push member rotatably driven by the motor rotating between an insert position…and a bend position” which renders the claim indefinite because it is not clear if the push member or the motor are rotating between the insert and bend positions.  For the purposes of examination, this phrase will be interpreted as a push member rotatably driven by the motor and the push member rotates between an insert position and a bend position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4091845 to Johnson.
Regarding claim 1, Johnson teaches a bending device for bending a hanger wire hanging vertically from a ceiling (Abstract), the bending device comprising:  
a pole 9 having a top extremity (Figs. 2-3; Col. 3, Lns. 1-15); and  
a head module 11 mounted to the top extremity of the pole 9 (Figs. 2-3; Col. 3, Lns. 1-15), comprising: 
a casing (Figs. 2-3; Col. 3, Lns. 1-15; as shown in Figs. 2-3 the head module 11 includes a casing surrounding the entire module); 
a channel housed 17 in the casing extending vertically for receiving the hanger wire horizontally (Figs. 2-3; Col. 3, Lns. 16-34); and 
a push member 31 rotatably mounted into the casing (Figs. 4-6; Col. 4, Lns. 8-21; the push member is interpreted as the roller 31 and the portion of the bar extending from the roller 31 to the bolt 41 connecting it to the casing, and thus the push member is rotatably mounted into the casing via the bolt 41), the push member 31 rotatable between an insert position, wherein the channel 17 is free to receive the hanger wire (Col. 3, Ln. 66 through Col. 4, Ln. 21; Figs. 2 and 5-6; Figs. 2 and 5 show the push member 31 in an insert position in which the channel 17 is free to receive the wire), and a bend position, wherein the push member is adapted to push against the hanger wire within the channel and bend the hanger wire while rotating from the insert position to the bend position (Col. 3, Ln. 66 through Col. 4, Ln. 21; Figs. 2 and 5-6; Fig. 6 shows the push member 31 in a bend position in which the wire is bent, and it is noted that the term “hanger wire within the channel” is interpreted as identifying a hanger wire having any portion positioned within the channel).
Regarding claim 2, Johnson teaches the bending device of claim 1 (Figs. 2 and 5-6), wherein the casing comprises a sheave 20 housed in the channel 17 below the push member (Fig. 4; Col. 3, Lns. 16-34; the groove 20 is within the channel 17 below the push member when viewing the push member as at the top of the device), and wherein the hanger wire is adapted for abutting against the sheave 20 and for the sheave 20 to force the hanger wire in a direction which is opposite a direction in which the push member 31 rotates to bend the hanger wire (Figs. 4-6).
Regarding claim 3, Johnson teaches the bending device of claim 1 (Figs. 2 and 4-6), wherein the head module 11 comprises a first wall and a second wall delimiting the channel 17 having an open top 
Regarding claim 4, Johnson teaches the bending device of claim 3 (Figs. 4-6), wherein the first wall and second wall define a funnel shape along a horizontal plane (Figs. 4-6; the walls form a funnel shape in that they direct the wire in a particular direction, and it is noted that claim 4 depends from claim 3 which already defines the walls as being parallel to each other, i.e., the funnel shape includes parallel walls).
Regarding claim 5, Johnson teaches the bending device of claim 4 (Figs. 4-6), wherein the first wall and the second wall define a conduit providing passage to the push member 31 while rotating from the insert position to the bend position (Figs. 4-6; the end of the walls that define channel 17 form a conduit that provides a passage to the push member).
Regarding claim 6, Johnson teaches the bending device of claim 1 (Figs. 4-6), wherein the push member 31 comprises a tooth adapted crossing the channel 17 to contact the hanger wire upon the push member rotating between the insert position and the bend position (Figs. 4-6; Col. 3, Lns. 66 through Col. 4, Ln. 20; push member includes a roller 31 that protrudes from a surface, i.e., a tooth, that contacts the hanger wire while rotating from the insert to the bend position).
Regarding claim 12, Johnson teaches the bending device claim 1 (Figs. 4-6), wherein the pole 9 further comprises a rotatable handgrip 10 and a fixed handgrip 8 both distant from the top extremity (Figs. 4-6), wherein the rotatable handgrip 10 is mechanically connected to the push member 31 and the rotation of the rotatable handgrip 10 relative to the fixed handgrip 8 drives the push member 31 (Figs. 4-6 show the rotatable handgrip 10 being moved relative to the handgrip 8 and pole 9 to drive the push member 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 4694869 to Wolford.
Regarding claim 7, Johnson teaches the bending device of claim 1 (Figs. 4-6). 
Johnson fails to explicitly teach the head module comprises a magnet mounted in the channel for holding the hanger wire in place Page 2 of 5File no.: P5144US00Serial no.: 17/252,224horizontally.
Wolford teaches a bending device (Abstract) including a head module 28 wherein the head module comprises a magnet 70 mounted in the channel 40 for holding the hanger wire in place Page 2 of 5File no.: P5144US00Serial no.: 17/252,224horizontally (Figs. 2-3; Col. 5, Lns. 16-27; the channel 40 includes a magnet 70).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the magnet of Wolford so that the wire is attracted to the channel and stabilized therein (Wolford, Figs. 2-3; Col. 5, Lns. 16-27).
Claims 8-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 2018/0071901 A1 to Silha.
Regarding claim 8, Johnson teaches the bending device claim 1 (Figs. 4-6).  
Johnson fails to explicitly teach the device further comprising a motor housing in the casing wherein the motor drives the push member.
Silha teaches a bending tool (Abstract, Fig. 1) including a motor housing 18 in the casing 36 (Figs. 1-2) wherein the motor 18 drives the bending tool 54 (Figs. 1-2; Paras. [0032]-[0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the motor of Silha so that the manual activity of bending the wire is automated thus reducing the labor required to perform the bending operations (see MPEP 2144.04(III)). 
Regarding claim 9, modified Johnson teaches the bending device of claim 8 (Figs. 4-6), further comprising a main handle 7 mounted on the pole 9 distant from the head module 11 (Figs. 4-6). 
Modified Johnson fails to explicitly teach the main handle comprises a trigger for activating the motor and thereby driving the push member.
Silha teaches a bending device (Abstract) wherein the main handle 13 comprises a trigger 28 for activating the motor 18 (Figs. 1-2; Para. [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the trigger assembly of Silha so that the motor could be activated from the area the user is gripping the device.  It is noted that including the trigger assembly activating the motor in modified Johnson results in the motor thereby driving the push member.
Regarding claim 10, modified Johnson teaches the bending device of claim 9 (Figs. 4-6), wherein the main handle comprises a battery-receiving interface (Silha, Paras. [0030]-[0031]; Figs. 1-2; it is noted that modified Johnson includes the motor of Silha which also includes the battery pack 16 to power the motor which is positioned in the handle, as shown in Fig. 2).
Regarding claim 11, modified Johnson teaches the bending device of claim 9 (Figs. 4-6), further comprising a secondary handle 10 distant from the head module 11 (Figs. 4-6).
Regarding claim 15
a casing (Figs. 2 and 4-6; Col. 3, Lns. 1-15; the module 11 includes a casing surrounding the exterior); 
a channel 17 in the casing, the channel 17 extending vertically for receiving the hanger wire horizontally (Figs. 2-6; Col. 3, Lns. 16-34); 
a push member 31 rotating between an insert position, wherein the channel is free to receive the hanger wire (Col. 3, Ln. 66 through Col. 4, Ln. 21; Figs. 2 and 5-6; the push member includes roller 31 and the portion of the bar leading to bolt 41, and Figs. 2 and 5 show the push member in an insert position in which the channel 17 is free to receive the wire), and a bend position, wherein the push member is adapted to push against the hanger wire and bend the hanger wire while travelling from the insert position to the bend Page 3 of 5File no.: P5144US00Serial no.: 17/252,224position (Col. 3, Ln. 66 through Col. 4, Ln. 21; Figs. 2 and 5-6; Fig. 6 shows the push member 31 in a bend position in which the wire is bent). 
Johnson fails to explicitly teach a motor housed in the casing, a push member driven by the motor and a means for activating the motor and thereby driving the push member.
Silha teaches a bending device (Abstract) a motor 18 housed in the casing (Figs. 1-2) wherein the motor 18 drives the bending tool 54 (Figs. 1-2; Paras. [0032]-[0034]) and a means for activating the motor 28 (Figs. 1-2; Para. [0031]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the motor of Silha so that the manual activity of bending the wire is automated thus reducing the labor required to perform the bending operations (see MPEP 2144.04(III)) and to provide a trigger for activating the motor from the area the user holds the device.  It is noted that providing the motor to automate the bending process would result in a push member driven by the motor and activating the motor would thereby drive the push member.
Regarding claim 16, modified Johnson teaches the bending device of claim 15 (Figs. 4-6), further comprising a sheave 20 housed in the channel 17 below the push member 31 (Fig. 4; Col. 3, Lns. 16-34; 
Regarding claim 17, modified Johnson teaches the bending device of claim 15 (Figs. 4-6), further comprises a first wall and a second wall delimiting the channel 17 having an open top (Figs. 4-6 show that two walls form and limit the channel 17), wherein the first wall and the second wall extend in respective vertical planes which are parallel to each other (Figs. 4-6).
Regarding claim 18, modified Johnson teaches the bending device of claim 17 (Figs. 4-6), wherein the first wall and second wall define a funnel shape along a horizontal plane (Figs. 4-6; the walls form a funnel shape in that they direct the wire in a particular direction, and it is noted that claim 18 depends from claim 17 which already defines the walls as being parallel to each other, i.e., the funnel shape includes parallel walls).
Regarding claim 19, modified Johnson teaches the bending device of claim 17 (Figs. 4-6), wherein the first wall and the second wall define a conduit providing passage to the push member 31 while rotating from the insert position to the bend position (Figs. 4-6; the end of the walls that define channel 17 form a conduit that provides a passage to the push member).
Regarding claim 20, modified Johnson teaches the bending device claim 15 (Figs. 4-6), wherein the push member 31 comprises a tooth adapted for crossing the channel to contact the hanger wire upon the push member rotating between the insert position and the bend position (Figs. 4-6; Col. 3, Lns. 66 through Col. 4, Ln. 20; push member includes is a roller 31 that protrudes from a surface, i.e., a tooth, and contacts the wire while rotating between the insert position and the bend position).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US 4331183 to Calhoun.
Regarding claim 13, Johnson teaches the bending device of claim 1 (Figs. 4-6). 
Johnson fails to explicitly teach a level to measure a verticality of the pole with respect to a horizontal plane.
Calhoun teaches a bending device (Abstract) including a level 25 to measure a verticality of the pole 14 with respect to a horizontal plane (Figs. 1 and 3; Col. 2, Lns. 55-60 and Col. 3, Lns. 5-17; the pole includes indicator marks 25 that may be used to indicate the position of the bending device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the level of Calhoun so that a user may accurately set a height of the bent wire and consistently replicate that height throughout the operation, thus ensuring an even hanging configuration.
Regarding claim 14, Johnson teaches the bending device claim 1 (Figs. 4-6). 
Johnson fails to explicitly teach a light reflector mounted to the pole and comprising a liqht reflectinq material, wherein the liqht reflector is adapted to reflect light from a laser leveling device.
Calhoun teaches a bending device (Abstract) including a light reflector 25 mounted to the pole 14 and comprising a liqht reflectinq material (Figs. 1 and 3; Col. 2, Lns. 55-60 and Col. 3, Lns. 5-17; the leveler marks 25 are configured to reflect the light from laser 40 to indicate a vertical position of the bending device), wherein the liqht reflector is adapted to reflect light from a laser leveling device 40 ((Figs. 1 and 3; Col. 2, Lns. 55-60 and Col. 3, Lns. 5-17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the bending device of Johnson to include the leveling device and laser of Calhoun so that a user may accurately set a height of the bent wire and consistently replicate that height throughout the operation, thus ensuring an even hanging configuration.
Response to Arguments
Applicant’s amendments and arguments dated February 24, 2022, with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of the claims under 35 USC 112 have been withdrawn.  However, as discussed above, the amendments have introduced new issues under 35 USC 112.
Applicant's arguments regarding the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive.
Applicant argues that the push member of Johnson is not rotatably mounted into the casing because “[t]he component 31 of Johnson is mounted to the bar 33 which is rotatably mounted to an external face adjoined to the floor portion of the channel.”  Remarks, P. 6.  Applicant’s arguments have been carefully considered and they are not persuasive.  As discussed above in the rejection, the push member of Johnson is interpreted as the roll member 31, the pin 41 and the portion of the bar extending between the roller 31 and the pin 41 as these are the components that allow the push member to move from an insert position to a bend position to bend the wire.  Thus, the push member is rotatably mounted into the casing at the pin 41, as show in Figs. 4-6 and discussed in Col. 4, Lns. 8-21 of Johnson.  Further, it is not clear if Applicant is arguing that the term “into” requires for the push member to be rotatably mounted on an interior of the casing, but it is noted that the term “into” is interpreted as a position of contact or against, i.e., the push member is rotatably mounted at a position contacting or against the casing.
Further, it is noted that Applicant states that Johnson fails to teach a limitation regarding the push member rotating in claim 15 because “[a]mended claim 15 recites similar limitations as amended claim 1 regarding the push member being rotatable,” (Remarks, P. 7) which is inaccurate as claim 15 recites only that “push member rotatably driven by the motor rotating between an insert position… and a bend position” with no requirement for the push member to be rotatably mounted into the casing.  
Applicant also argues that Johnson fails to teach the push member “adapted to push against the hanger wire within the channel” as recited in claims 1 and 15 because “the push member 31 of Johnson is NOT pushing the wire within the channel” and “the push member [is] outside the casing and the channel, abutting a portion of the wire extending below the channel.”  Remarks, PP. 6-7.  This argument has been carefully considered and it is not persuasive.  The argument put forth in the remarks is not commensurate in scope with the claims which only require the push member to be “adapted to push against the hanger wire within the channel and bend the hanger wire while rotating from the insert position to the bend position.”  The claims do not require the portion of the wire within the channel to be bent and only requires that a wire that has a portion within the channel is bent in some location, i.e., a location that may be outside the channel.  Thus, the claim language is interpreted as the push member is adapted to push against a hanger wire with at least a portion of the wire within the channel, and the push member bends any portion of the hanger wire as the push member rotates from the insert position to the bend position.  Johnson teaches this feature, as shown in Figs. 4-6 in which a wire with a portion positioned within the channel is bent by the push member.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW STEPHENS/Examiner, Art Unit 3725                             

/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725